NORTHCUTT, Judge.
Harry Swain contends the sentence he received after violating his probation was illegal. In a laudable demonstration of candor, the State concedes the error. Alas, we disagree with them both.
Swain’s original sentence was nineteen years’ imprisonment, with fifteen years suspended to be served on probation. This was a true split sentence. See Poore v. State, 531 So.2d 161 (Fla.1988). He served the inearcerative portion of his sentence, began the probationary portion, and then violated his probation. The circuit court sentenced him to nineteen years’ imprisonment, with credit for. time previously served. The court then suspended eight years of the sentence and ordered it be 'served on probation. Swain argues and the State agrees that the court could only sentence him to the suspended portion of his initial sentence; that is, fifteen years’ imprisonment. But as we explained in Crews v. State, 779 So.2d 492 (Fla. 2d DCA 2000), the sentence imposed in this case was proper. We affirm.
PARKER, A.C.J., and SALCINES, J., concur.